Citation Nr: 1004475	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to March 
1958.  

This matter is on appeal from the Washington, District of 
Columbia, Department of Veterans Affairs (VA) Regional 
Office (RO). 
 
The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for hepatitis C.

2.  The February 2000 rating decision is the last final 
denial on any basis.

3.  The evidence added to the record since February 2000, 
when viewed by itself or in the context of the entire 
record, relates to an unestablished fact that is necessary 
to substantiate the claim for service connection for 
hepatitis C.




CONCLUSIONS OF LAW

1.  The February 2000 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the February 2000 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefit sought on appeal with respect to the claim to 
reopen.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  

New and Material Evidence to Reopen

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 
2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A  
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection 
for hepatitis C, which he maintains resulted from his high 
risk behavior in service.  Historically, he filed a claim 
for, among other things, hepatitis C in October 1997.  In 
February 2000, the RO denied the claim on the basis that the 
evidence did not show treatment for, or a diagnosis of, 
hepatitis C in service.  He did not appeal and that decision 
became final.  The February 2000 decision is the last final 
denial on any basis.  

In May 2006, the Veteran again filed a claim of entitlement 
to service connection for hepatitis C.  In March 2007, the 
RO reopened the claim but denied service connection on the 
basis that the disease was not incurred in or aggravated by 
service.  The Veteran filed a notice of disagreement in 
April 2007.  Based on the procedural history outlined above, 
the issue for consideration is whether new and material 
evidence has been received to reopen the claim for service 
connection for hepatitis C.  

The evidence of record at the time of the last final rating 
decision in February 2000 included service treatment 
records, reflecting no complaints of or a diagnosis of  
hepatitis C.  A separation examination revealed normal body 
systems, with the exception of identifying body marks, and 
there was no mention made of hepatitis or other liver 
disease. 
   
The evidence added to the record since the February 2000 
rating decision consists of VA outpatient treatment records, 
including a diagnosis of hepatitis C as well as the 
Veteran's sworn testimony as to his high risk behavior in 
service.  

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a) (2009).  

Next, the VA treatment records demonstrate hepatitis C 
pathology and the Veteran's testimony indicates high risk 
in-service events, which were not demonstrated in the record 
at the time of the February 2000 rating decision.  
Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of a current 
hepatitis C diagnosis and of a possible causal connection to 
service.  As such, it is found to be material.  Accordingly, 
as the evidence is both new and material, the claim is 
reopened.  

Having found that the claim should be reopened, the Board 
finds that a remand is necessary to address the merits of 
the Veteran's claim.  




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hepatitis C is granted.  The appeal is 
allowed to this extent.
 

REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  While the Board 
regrets that a remand is necessary, VA has been placed on 
notice that there are outstanding medical records that may 
be relevant to the Veteran's claim.

First, at the Veteran's hearing before the Board, he 
indicated that he received outpatient treatment for 
hepatitis C at the VA Medical Center in Washington, D.C., as 
recently as March of 2009.  Additionally, a review of the 
file revealed a November 1999 VA examination where the 
Veteran reported that he was diagnosed at the Washington, 
D.C. VA medical center in 1992 and underwent a liver biopsy 
at that time.  Those records have not been requested or 
considered. 

Further, the Veteran contends that his disorder is related 
to his high risk behavior in service.  In his sworn 
testimony before the Board, he reported that he engaged in 
unprotected sexual intercourse as well as intranasal cocaine 
use during service.  

While the Board finds the Veteran's statements are an 
indication that his current symptoms may be a disorder 
associated with service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of high risk 
behavior in service and his current diagnosis of a chronic 
hepatitis disorder, the Board finds that a VA examination is 
required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
to determine whether his current disorder is causally 
related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the VA Medical Center in 
Washington, D.C. for the following 
periods: all records related to 
hematology, liver disorder, and 
hepatitis prior to July 1998 and 
specifically for the year 1992; and from 
July 2006 to the present. 

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his current hepatitis C 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted 
in the examination report.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should render an opinion as 
to the nature of any current hepatitis C 
disorder and whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
hepatitis C, or other liver disability, 
had its onset in or is related to 
service.  The rationale for all opinions 
should be provided in a legible report.  

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  Readjudicate the issues on appeal, 
to include any additional evidence 
obtained as a result of this Remand that 
may not have been previously considered.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


